282 F.3d 856
Elkie Lee TAYLOR, Petitioner-Appellant,v.Janie COCKRELL, Director, Texas Department of Criminal Justice, Institutional Division, Respondent-Appellee.
No. 01-11044.
United States Court of Appeals, Fifth Circuit.
February 15, 2002.

James A. Rasmussen, Wichita Falls, TX, for Petitioner-Appellant.
Amy Wilson, Austin TX, for Respondent-Appellee.
Appeal from the United States District Court for the Northern District of Texas; John H. McBryde, Judge.
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:


1
For essentially the reasons stated by the trial court in its July 13, 2001 opinion, the request for a certificate of appealability is denied.